Per Curiam.
This action was commenced by Hugh Fish against the Town of Ruston, a municipal corporation, to recover for services alleged to have been performed under a written contract and also for damages alleged to have been sustained by plaintiff by reason of false and fraudulent representations of defendant’s agents. From an order dismissing the action, plaintiff has appealed.
Respondent has moved this court to dismiss the appeal for the reason that no abstract of the record has been served or filed by appellant.
The appeal was taken after June 12, 1913, and the record fails to show that any abstract has been served or filed in compliance with the requirements of chapter 116, Laws of 1913, p. 349, § 1 (3 Rem. & Bal. Code, § 1730-1). Under the authority of our recent holding in Ollar-Robinson Co. v. O’Neill, ante p. 1, 141 Pac. 194, the appeal will have to be dismissed. It is so ordered.